Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s remarks filed 09/1/2022 (Reply to RCE Non-final Office Action dated 06/8/2022), with respect to the rejection(s) of Claim 1 have been fully considered and are persuasive. Therefore, the previous rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Itou et al. US 2005/0264731 and Shimada et al. US Pat. 5852485.
Claims 1, 3, 5-6, 10-12, 14-15, 17, 19-20, 24-26, 28, 31-32, 36, 40-41 have been canceled
Claims 2, 4, 7-9, 13, 16, 18, 21-23, 27, 29, 30, 33-35 and 37-39 are pending.
This Office Action is Second Non Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 4, 7-9, 30, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2005/0264731 in view of Shimada et al. US Pat. 5852485.
Claim 2: Itou et al. disclose a display device comprising:
(Fig. 1) a gate wiring 21; 
a common wiring 23 comprises a material same as the gate wiring 21 (they are made of chromium) [0060] extending parallel to the gate wiring 21 [0058], 
a source wiring 22 intersecting with the gate wiring 21 and the common wiring 23, the source wiring 22 overlapping with a first region 22/21 of the gate wiring 21 and a first region 22/23 of the common wiring 23 [0057];
(Fig. 2) a semiconductor layer (channel portion of TFT) [0057] overlapping with a second region of the gate wiring 21, the semiconductor layer comprising a channel formation region of a transistor (channel portion of TFT); a first conductive layer (inherent, drain electrode of TFT) electrically connected to the semiconductor layer;
(Fig. 2) a common electrode 29 (made of ITO) [0060] over the semiconductor layer (channel portion of TFT), 
(Figs. 1, 2) the common electrode 29 extending along the source wiring 22 and overlapping with a second region 29/23 (protruding region) of the common wiring 23;
a pixel electrode 28 over the semiconductor layer (channel portion of TFT), the pixel electrode 28 electrically connected to the semiconductor layer through the first conductive layer (inherent, pixel electrode 28 and the drain of the thin film transistor are coupled via a first through hole 26) [0058]; and
(Fig. 2) a liquid crystal material 10 [0056] over the common electrode 29 and the pixel electrode 18,
(Fig. 2) the common electrode 29 and the pixel electrode 18 are overlapped with each other,
(Fig. 2) the common wiring 23 is electrically connected to the common electrode 29,
wherein the semiconductor layer comprises amorphous silicon (channel portion of TFT is made of an amorphous silicon layer) [0057],
(Fig. 1) a width of the second region (central region of 23, overlapping pixel electrode 28) of the common wiring 23 is larger than a width of the first region (side regions) of the common wiring 23,
(Fig. 2) wherein the common electrode 29 comprises a first region 29/23 overlapping with the common wiring 23, and a third region 29/28 overlapping with the pixel electrode 28, and 
(Fig. 2) a surface area of the third region 29/28 of the common electrode 29 (overlapping with the pixel electrode 28) is larger than a surface area of the first region 29/23 of the common electrode 29 (overlapping with the common wiring 23) 
except
the common electrode comprises a second region overlapping with the gate wiring
the surface area of the first region of the common electrode (overlapping with the common wiring) is larger than a surface area of the second region of the common electrode (overlapping with the gate wiring)
Shimada teaches
(Fig. 1A) the common wiring 125 comprises a material same as the gate wiring 13 (gate line 13 and the common line 125 may be formed of any conductive material, e.g., ITO, Ti, Cr, Mo, Ta, Al, SnOz, or any conductive resin) [Col. 12, lines 10-14]
the common electrode 11 (counter electrode) [Col. 11, line19] comprises a second region 11/125 overlapping with the gate wiring 125
 (Fig. 1A) a first region 11/125 of the common electrode 11 (counter electrode) overlapping with the common wiring 125 (common line) [Col. 11, line 44], and a second region 11/13 of the common electrode 11 overlapping with the gate wiring 13 (gate line) [Col. 11, line 15]
the surface area of the first region 11/125 (of the common electrode 11 overlapping with the common wiring 125) is larger than a surface area of the second region 11/13 (of the common electrode 11 overlapping with the gate wiring 13).
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 4, 7-9: Itou et al. disclose
Claim 4: (Figs. 1, 2) the common electrode 29 never overlaps with the source wiring 22
Claim 7: (Figs. 1, 2) the pixel electrode 28 never overlaps with the source wiring 22.
Claim 8: (Fig. 2) the pixel electrode 28 is provided over the common electrode 29.  
Claim 9: (Fig. 2) the pixel electrode 28 comprises openings (comb shape).

Claim 30: Itou et al. disclose a display device comprising:
(Fig. 1) a gate wiring 21; 
a common wiring 23 comprises a material same as the gate wiring 21 (they are made of chromium) [0060] extending parallel to the gate wiring 21 [0058], 
a source wiring 22 intersecting with the gate wiring 21 and the common wiring 23, the source wiring 22 overlapping with a first region 22/21 of the gate wiring 21 and a first region 22/23 of the common wiring 23 [0057];
(Fig. 2) a semiconductor layer (channel portion of TFT) [0057] overlapping with a second region of the gate wiring 21, the semiconductor layer comprising a channel formation region of a transistor (channel portion of TFT); a first conductive layer (inherent, drain electrode of TFT) electrically connected to the semiconductor layer;
(Fig. 2) a common electrode 29 (made of ITO) [0060] over the semiconductor layer (channel portion of TFT), 
(Figs. 1, 2) the common electrode 29 extending along the source wiring 22 and overlapping with a second region 29/23 (protruding region) of the common wiring 23;
a pixel electrode 28 over the semiconductor layer (channel portion of TFT), the pixel electrode 28 electrically connected to the semiconductor layer through the first conductive layer (inherent, pixel electrode 28 and the drain of the thin film transistor are coupled via a first through hole 26) [0058]; and
(Fig. 2) a liquid crystal material 10 [0056] over the common electrode 29 and the pixel electrode 18,
(Fig. 2) the common electrode 29 and the pixel electrode 18 are overlapped with each other,
 (Fig. 2) the common wiring 23 is electrically connected to the common electrode 29 in the second region 29/23 (contact hole) of the common wiring 23,
wherein the semiconductor layer comprises amorphous silicon (channel portion of TFT is made of an amorphous silicon layer) [0057],
(Fig. 1) a width of the second region (central region of 23, overlapping pixel electrode 28) of the common wiring 23 is larger than a width of the first region (side regions) of the common wiring 23,
(Fig. 2) wherein the common electrode 29 comprises a first region 29/23 overlapping with the common wiring 23, and a third region 29/28 overlapping with the pixel electrode 28, and 
(Fig. 2) a surface area of the third region 29/28 of the common electrode 29 (overlapping with the pixel electrode 28) is larger than a surface area of the first region 29/23 of the common electrode 29 (overlapping with the common wiring 23) 
except
the common electrode comprises a second region overlapping with the gate wiring
the surface area of the first region of the common electrode (overlapping with the common wiring ) is larger than a surface area of the second region of the common electrode (overlapping with the gate wiring)
Shimada teaches
(Fig. 1A) the common wiring 125 comprises a material same as the gate wiring 13 (gate line 13 and the common line 125 may be formed of any conductive material, e.g., ITO, Ti, Cr, Mo, Ta, Al, SnOz, or any conductive resin) [Col. 12, lines 10-14]
the common electrode 11 (counter electrode) [Col. 11, line19] comprises a second region 11/125 overlapping with the gate wiring 125
 (Fig. 1A) a first region 11/125 of the common electrode 11 (counter electrode) overlapping with the common wiring 125 (common line) [Col. 11, line 44], and a second region 11/13 of the common electrode 11 overlapping with the gate wiring 13 (gate line) [Col. 11, line 15]
the surface area of the first region 11/125 (of the common electrode 11 overlapping with the common wiring 125) is larger than a surface area of the second region 11/13 (of the common electrode 11 overlapping with the gate wiring 13).
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38];

Claims 33, 39: Itou et al. disclose
(Fig. 1) a plurality of common wirings 23; and 
a plurality of gate wirings 21, wherein one of the plurality of common wirings 23 is provided next to one of the plurality of gate wirings 21 (adjacent upper gate wiring 21),
Shimada teaches
(Fig. 1A) wherein the one of the plurality of common wirings 125 has a first region 125 (left region 125 facing data line 4) and a second region 125 (right region 125 facing common electrode 11),
the one of the plurality of gate wirings 13 has a first region 13 (left region 13 facing TFT) and a second region 13 (right region 13 facing common electrode 11), 
(Fig. 1A) in a top view, the first region 125 (left region 125 facing data line 4) of the one of the plurality of common wirings 125 faces the first region 13 (left region 13 facing TFT) of the one of the plurality of gate wirings 13, 
wherein, in the top view, the second region 125 (right region 125 facing common electrode 11) of the one of the plurality of common wirings 125 faces the second region 13 (right region 13 facing common electrode 11) of the one of the plurality of gate wirings 13, 
(Fig. 1A) in the top view, the first region 125 (left region 125 facing data line 4) of the one of the plurality of common wirings 125 has a greater width than the first region 13 (left region 13 facing TFT) of the one of the plurality of gate wirings 13 (common wirings 125 has a greater width than gate wirings 13), 
and Kim et al. further teach
(Fig. 7C) in the top view, the second region (309b) of the one of the plurality of common wirings 309a/309/309b has a smaller width than the second region 301 (right region of gate wiring 301) of the one of the plurality of gate wirings 301 (common wirings 309b has a smaller width than gate wiring 301)
and wherein, in the top view, the first region (left region 309a) of the one of the plurality of common wirings 309a/309/309b has a smaller width than the second region 301 (right region of gate wiring 301) of the one of the plurality of gate wirings 301 (common wirings 309a has a smaller width than gate wiring 301).
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Kim's structure in order to provide improved aperture ratio, as taught by Kim [0014];

Claims 16, 18, 21-23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2005/0264731 in view of Shimada et al. US Pat. 5852485 and Kim et al. US 2006/0001815.
Claim 16: Itou et al. disclose a display device comprising:
(Fig. 1) a gate wiring 21;
a common wiring 23 extending parallel to the gate wiring 21 [0058], 
a source wiring 22 intersecting with the gate wiring 21 and the common wiring 23, the source wiring 22 overlapping with a first region 22/21 of the gate wiring 21 and a first region 22/23 of the common wiring 23 [0057];
Regarding the limitation “a first pixel; a second pixel adjacent to the first pixel in a direction along the source wiring; a third pixel adjacent to the first pixel in a direction along the gate wiring”: these limitations are inherent, for an array of pixels in a display device.
a plurality of common wirings 23;
a plurality of gate wirings 21; and
wherein each of the first pixel, the second pixel, and the third pixel comprises:
(Fig. 2) a semiconductor layer (channel portion of TFT) [0057] overlapping with a second region of the gate wiring 21, the semiconductor layer comprising a channel formation region of a transistor (channel portion of TFT); a first conductive layer (inherent, drain electrode of TFT) electrically connected to the semiconductor layer;
(Fig. 2) a common electrode 29 over the semiconductor layer (channel portion of TFT), 
(Figs. 1, 2) the common electrode 29 extending along the source wiring 22 and overlapping with a second region 29/23 (protruding region) of the common wiring 23;
(Fig. 2) a pixel electrode 28 over the semiconductor layer (channel portion of TFT), the pixel electrode 28 electrically connected to the semiconductor layer through the first conductive layer (inherent, pixel electrode 28 and the drain of the thin film transistor are coupled via a first through hole 26) [0058]; and
a liquid crystal material 10 [0056] over the common electrode 29 and the pixel electrode 18,
(Fig. 2) the common electrode 29 and the pixel electrode 18 are overlapped with each other,
(Fig. 2) the common wiring 23 is electrically connected to the common electrode 29,
wherein the semiconductor layer comprises amorphous silicon (channel portion of TFT is made of an amorphous silicon layer) [0057],
(Figs. 1, 2) the common electrode 29 in the first pixel and the common electrode in the second pixel are provided continuously (common electrodes 29 of the pixels are connected to common line 23 at second through hole 27) [0058] wherein the common electrode 29 in the first pixel is electrically connected to the common electrode 29 of the third pixel through the common wiring 23,
(Fig. 1) one of the plurality of common wirings 23 is provided next to one of the plurality of gate wirings 21 (upper gate wiring), 
except
wherein the one of the plurality of common wirings has a first region and a second region, wherein the one of the plurality of gate wirings has a first region and a second region, wherein, in a top view, the first region of the one of the plurality of common wirings faces the first region of the one of the plurality of gate wirings, wherein, in the top view, the second region of the one of the plurality of common wirings  faces the second region of the one of the plurality of gate wirings, 
wherein, in the top view, the first region of the one of the plurality of common wirings has a greater width than the first region of the one of the plurality of gate wirings, wherein, in the top view, the second region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings, and wherein, in the top view, the first region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings.
Shimada teaches
(Fig. 1A) wherein the one of the plurality of common wirings 125 has a first region 125 (left region 125 facing data line 4) and a second region 125 (right region 125 facing common electrode 11),
the one of the plurality of gate wirings 13 has a first region 13 (left region 13 facing TFT) and a second region 13 (right region 13 facing common electrode 11), 
(Fig. 1A) in a top view, the first region 125 (left region 125 facing data line 4) of the one of the plurality of common wirings 125 faces the first region 13 (left region 13 facing TFT) of the one of the plurality of gate wirings 13, 
wherein, in the top view, the second region 125 (right region 125 facing common electrode 11) of the one of the plurality of common wirings 125 faces the second region 13 (right region 13 facing common electrode 11) of the one of the plurality of gate wirings 13, 
(Fig. 1A) in the top view, the first region 125 (left region 125 facing data line 4) of the one of the plurality of common wirings 125 has a greater width than the first region 13 (left region 13 facing TFT) of the one of the plurality of gate wirings 13 (common wirings 125 has a greater width than gate wirings 13), 
and Kim et al. further teach
(Fig. 7C) in the top view, the second region (309b) of the one of the plurality of common wirings 309a/309/309b has a smaller width than the second region 301 (right region of gate wiring 301) of the one of the plurality of gate wirings 301 (common wiring 309 has a smaller width than gate wiring 301)
and wherein, in the top view, the first region (left region 309a) of the one of the plurality of common wirings 309a/309/309b has a smaller width than the second region 301 (right region of gate wiring 301) of the one of the plurality of gate wirings 301 (common wirings 309a has a smaller width than gate wiring 301).
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Kim's structure in order to provide improved aperture ratio, as taught by Kim [0014]; 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 18, 21-23: Itou et al. disclose
Claim 18: (Figs. 1, 2) the common electrode 29 never overlaps with the source wiring 22
Claim 21: (Figs. 1, 2) the pixel electrode 28 never overlaps with the source wiring 22.
Claim 22: (Fig. 2) the pixel electrode 28 is provided over the common electrode 29.  
Claim 23: (Fig. 2) the pixel electrode 28 comprises openings (comb shape).

Claim 29: Itou et al. teach
(Fig. 1) a width of the second region of the common wiring 23 (central region of common wirings 23 includes a protrusion) is larger than a width of the first region of the common wiring 23 (side regions), 
(Fig. 2) the common electrode 29 comprises a first region 29/23 overlapping with the common wiring 23, and a third region 29/28 overlapping with the pixel electrode 28, 
 (Fig. 2) a surface area of the third region 29/28 of the common electrode 29 (overlapping with the pixel electrode 28) is larger than a surface area of the first region 29/23 of the common electrode 29 (overlapping with the common wiring 23) 
except
the common electrode comprises a second region overlapping with the gate wiring,
the surface area of the first region (of the common electrode overlapping with the common wiring) is larger than a surface area of the second region (of the common electrode overlapping with the gate wiring)
however Shimada et al. teach
(Fig. 1A) the common electrode 11 [Col. 11, line 19] comprises a first region 11/125 overlapping with the common wiring 125, and a second region 11/13 overlapping with the gate wiring 13 (gate lines)
(Fig. 1A) the surface area of the first region 11/125 is larger than a surface area of the second region 11/13 (common wiring 125 is larger than the gate wiring 13).
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38];
 
Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2005/0264731, Shimada et al. US Pat. 5852485, Ahn US 2006/0146255 as applied to claims 2, 16 above, and further in view of Park US 2006/0146257.
Claims 13, 27: 
Park teaches
(Fig. 6A) the first conductive layer 424/426/428 (source/drain electrodes) comprises a material same as the source wiring 424 (data line) [0100]	
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Park's structure in order to provide improved image quality of the display device, as taught by Park [Abstract];

Claims 34, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2005/0264731, Shimada et al. US Pat. 5852485 Ahn US 2006/0146255 as applied to claims 2, 16 above, and further in view of Yamazaki et al. US Pat. 6630977.
Claims 34, 37: Itou et al. disclose
(Fig. 2) a semiconductor layer comprising a channel formation region (channel portion) of a transistor TFT (gate electrode 21) [0057]; 
Yamazaki et al. teach
(Figs. 1A, 1B) [Col. 4, lines 31-41] in a top view, the common electrode 103 surrounds the semiconductor layer (inherent, this region is surrounded/overlapped by the common electrode 103 having gate electrodes 101a/101b, source 102, and a lower active layer is characterized  in the art as a TFT region for driving the pixel electrode 104 thus includes a semiconductor layer, such as Oh’s semiconductor layer 131 above) – Note: (a) the claim as currently recited does not preclude such structure such as Yamazaki’s common electrode 103 surrounds the semiconductor layer, and (b) Regarding the claimed limitation “the common electrode surrounds the semiconductor layer”: applicant fails to disclose such a feature solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with Yamazaki’s common electrode 103 structure. 
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Yamazaki's structure in order to provide improved aperture ratio of the display device, as taught by Yamazaki [Abstract];

Claims 35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. US 2005/0264731, Shimada et al. US Pat. 5852485 Ahn US 2006/0146255 as applied to claims 2, 16 above, and further in view of Yoo et al. US 2006/0285050 and Shin et al. US 2006/0256275.
Claim 35, 38:
Shin et al. teach
(Fig. 3) a glass substrate 110 (transparent glass substrate)[0031]
Yoo et al. teach
a substrate 120 (equivalent to Shin’s glass substrate), 
(Fig. 4) the gate wiring 102/106 [0061] is provided on the substrate 120, 
a gate insulating layer 122 [0060] is provided over the gate wiring 106, 
the semiconductor layer 125 (ohmic contact layer 126/active layer 124) [0064] is provided over the gate insulating layer 122, 
the semiconductor layer 126 (ohmic contact layer) is in contact with a bottom surface of the first conductive layer 110 (drain electrode) [0064], and 
(Fig. 1) a first insulating layer 28 is provided over the first conductive layer 10 (equivalent to drain electrode layer 110) and in contact with the gate insulating layer 22 (equivalent to layer 122).  
It would have been obvious to one of ordinary skill in the art to modify Itou's invention with Shin's structure in order to provide improved response speed of the display device, as taught by Shin [0008]; and with Yoo's structure in order to provide improved aperture ratio of the display device, as taught by Yoo [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871